Citation Nr: 1234010	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  11-23 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $11,490.90




ATTORNEY FOR THE BOARD

Dan Brook, Counsel








INTRODUCTION

The Veteran served on active duty from September 1976 to March 1979.

This appeal to the Board of Veterans' Appeals (Board) arises from a June 2010 decision of the Philadelphia Regional Office and Insurance Center (RO) of the Department of Veterans' Affairs (VA).

In March 2012, the Veteran submitted additional evidence directly to the Board, including an undated letter from VA showing that his compensation benefits had been suspended.  This evidence is cumulative in nature, as a VA audit had earlier shown this benefit suspension.  Consequently, waiver of initial RO consideration is not required.  

In July 2012, the Veteran revoked his Power of Attorney with the American Legion and indicated that he is proceeding pro se.  The Board recognizes this change.  


FINDINGS OF FACT

1. There is no indication of fraud, misrepresentation, or bad faith by the Veteran in the creation of the listed debt. 

2. The Veteran was at fault in the creation of the indebtedness due to his failure to notify VA of his incarceration.

3.  Recovery of the debt would not defeat the purpose of the compensation program. 

4. Failure to make restitution would result in unfair gain to the Veteran, at the expense of the Government. 

5.  Evidence of record does not show that the Veteran changed position to his detriment due to reliance upon receipt of VA compensation benefits while incarcerated.   

CONCLUSION OF LAW

Recovery of an overpayment of VA compensation benefits, in the amount of $11,490.90 is not against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board acknowledges VA's duties in notifying claimants of the evidence needed to support a claim, as well as the relative duties of VA and claimants in obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  These provisions, however, do not apply in waiver of overpayment cases.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

Factual Background

The Veteran is service connected for pulmonary sarcoidosis evaluated as 10 percent disabling, and for molluscum contagiousum, evaluated as noncompensable.

An October 1984 communication shows that Veteran reported that he never received his monthly compensation for June 1984.  He indicated that his mailing address had changed.  

In June 2000, the Veteran reported that his address had changed to a P.O. Box in Sparta, Georgia.  

January 2010 VA and Social Security Administration computer match results shows that the Veteran has been serving a prison sentence in Georgia on December 8, 1987 for multiple felony convictions.   

In a January 2010 letter, the RO notified the Veteran that because of his incarceration, his VA benefits needed to be reduced effective February 6, 1988 in an amount equal to one half of his 10 percent rate.  

In an April 2010 letter, the RO informed the Veteran of the specific amounts by which his compensation award would be reduced.  It also informed him that he had been paid too much VA compensation during his time in prison and would be assessed with an overpayment.  

In an April 2010 letter, the VA Debt Management Center assessed the Veteran with an overpayment in the amount of $11,490.90.  

Corrections request forms submitted by the Veteran in August 2010 show that he is due to receive $25 if he is released from prison.  Medical copayments and a $1 monthly fee for an inmate account are deducted from this amount, however.

In a June 2010 decision, the RO denied the Veteran's request for a waiver of the overpayment.  

In an August 2010 notice of disagreement, the Veteran asserted that he expected to be released on parole at some point.  Thus, at that point, he would be responsible for his basic living expenses, making repayment of his debt an undue hardship.  He also asserted that he had to pay a $5 copayment every time he visited a doctor, along with additional copayments for refills.  Additionally, he indicated that he was being charged a $1 monthly account fee, along with indigent postage fees.  

In October 2010 argument, the Veteran contended that in March 1988 he called the VA office in Atlanta and informed a representative that he was incarcerated and wanted his VA disability check to be sent to his mother's address.  He then began receiving his monthly compensation check at that address.   Sometime around 2001, he called the VA office again and asked that the check be sent directly to Hancock State Prison.  He noted that VA records would show that he then received the check at Hancock State Prison and at all the subsequent prisons in which he was housed.  The Veteran contends that Georgia prison officials knew he was receiving a monthly check from VA and investigated his compensation benefits to ensure that he could legally receive these funds.  

The Veteran also contends that VA had failed to correctly calculate the amount of the overpayment.  He asserted that he did not receive any compensation benefits from June 2009 to April 2010 and that VA added the amount that he was supposed to receive during this time frame, $676, to the overpayment amount.  

The RO subsequently initiated an audit of the Veteran's account.  The audit determined that the indebtedness from the original overpayment period was 11,490.90.  After a financial transaction, the debt was reduced to $11,458.90.  The RO sent the Veteran a copy of this audit appended to an October 2011 supplemental statement of the case.   

In March 2012, the Veteran submitted an undated letter from the VA claims division indicating that his compensation payments had gone into suspended status, apparently because he had been incarcerated for more than 61 days.     

Criteria and Analysis

A Veteran who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid compensation benefits in excess of that amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration.   38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).  For Veteran's receiving the 10 percent compensation rate, benefits are reduced to the five percent rate.  38 C.F.R. § 3.665(d).    

The Board must render an independent determination with regard to whether there was any fraud, misrepresentation, or bad faith on the part of the appellant with respect to the creation of an overpayment.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  The Board finds no evidence in the claims file of any intent to deceive or to seek unfair advantage by the Veteran in the creation of the indebtedness. 

In cases where there is no fraud, misrepresentation, or bad faith on an appellant's part with respect to the creation of the overpayment at issue, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a).  Hence, in order to adjudicate the appeal the Board must determine whether recovery of the indebtedness would be against equity and good conscience. 

The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The elements for consideration are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

Review of the record shows that the amount of the debt assessed to the Veteran is correct.  The audit accompanying the supplemental statement of the case illustrates that the Veteran continued to receive the full amount of his monthly compensation at the 10 percent rate from February 7, 1988, the 61st day of his incarceration, to May 1, 2009.  Then, as he alleged, his benefits were suspended until March 31, 2010.  As a result, he was paid a bit less than twice the amount to which he was entitled from February 7, 1988 to April 30, 2010.  He was paid $24,360.30 when he should have been paid $12,869.40.  As a result, a debt of $11,490.90 was created.   After subtraction of the $32 credit, the debt amount was reduced to $11, 458.90.

The record also shows that the Veteran was at fault for the overpayment because he did not ensure that VA was aware that he was serving a life prison sentence.  Although he claims that he did inform VA of this as early as March 1988, this contention is not credible.  The record is devoid of any change of address request from this time frame and the Veteran's contention that he actually phoned VA with this information is clearly self-serving.  Indeed, there is no report of contact in the claims folder indicating that the appellant informed VA of his felony confinement.  Rather, VA did not learn of his confinement until 2010.  

The Veteran did submit a change of address in June 2000 but this did not include notification of incarceration.  VA appears to bear a small degree of fault in not definitively recognizing that overpayment had occurred prior to June 2010, particularly when the Veteran's benefits were suspended effective May 2009.  The overwhelming preponderance of fault lies with the Veteran, however, as he continued to receive compensation to which he was not entitled for more than 20 years without appropriately notifying VA.  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 260, 265   (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).

The Veteran was also unjustly enriched by receiving compensation to which he was not entitled to under law.  Thus, not requiring restitution would clearly result in an unfair gain.  Additionally, recovery of the debt does not defeat the purpose of the VA scheme of compensation; to the contrary, it supports the specific tenet of the scheme requiring benefits to be reduced after the 61st day of incarceration.  Moreover, the record contains no indication or allegation of any significant detrimental change of position in reliance on the higher level of VA compensation.  

The Veteran may bear some level of hardship as a result of the debt recovery as he has established that he is assessed a very small monthly fee during his incarceration along with $5 co-payments for medical visits.  Thus, it is possible he could incur a small level of debt to the prison system during his incarceration.  Additionally, if he were to be paroled, he would likely have less money at his disposal for his living expenses.  The significant unjust enrichment and clear fault on the part of the Veteran clearly outweigh this consideration, however.  Hence, recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. 
§ 5107(b) (West 2002). 

The claim for waiver is denied.  


ORDER

Waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $11,490.90 is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


